Citation Nr: 0518119	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-40 556	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation higher than 60 
percent for hepatitis C. 

2.  Entitlement to an initial evaluation higher than 50 
percent for major depression with a mood disorder before 
March 31, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
February 1981.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 1995 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, granted service connection for 
hepatitis and assigned a noncompensable initial rating from 
November 28, 1994, the date of the veteran's claim for 
service connection.  The veteran appealed the evaluation 
assigned for the disorder.  In August 1996, a hearing officer 
at the RO raised the initial evaluation to 30 percent 
effective November 28, 1994.  In October 1996, the veteran 
testified at a Travel Board hearing held before Veterans Law 
Judge V. L. Jordan at the RO in connection with the veteran's 
appeal.  A transcript of the hearing was prepared and is of 
record.  

In April 1998, the RO assigned a further increase of the 
initial evaluation to 60 percent from November 28, 1994; in 
so doing, it expanded the grant of service connection for 
hepatitis C to include major depression.  

In November 1999 the Board, among other determinations, 
remanded the issue as to the rating for hepatitis C to the RO 
for further evidentiary development, including current 
physical and psychiatric examinations.  In June 2002, 
following completion of additional development pursuant to 
the Board's remand, the RO assigned a separate evaluation for 
major depression with mood disorder from July 2001 and 
continued a 60 percent rating for hepatitis C.  In January 
2003, the veteran testified at a videoconferencing hearing 
before acting Veterans Law Judge Kathleen Gallagher.  

In August 2003, the Board again remanded the case for further 
evidentiary development.  On further review of the case 
following completion of additional development pursuant to 
the Board remand, the RO assigned a 100 percent schedular 
evaluation effective March 31, 2004, the date of VA 
psychiatric examination upon which the determination was 
based.  A supplemental statement of the case which addressed 
only hepatitis C issue informed that the RO had determined 
that the grant of a total evaluation for major depression for 
March 31, 2004, was considered a grant of the benefits sought 
on appeal as to that issue.  The case has been returned to 
the Board for further review on appeal.  

The Board has determined that notwithstanding the assignment 
of a total schedular rating from March 30, 2004, the issue of 
entitlement to an initial evaluation higher than 50 percent 
for major depression with mood disorder during the period 
from July 2, 2001, to March 30, 2004, remains on appeal and 
requires additional procedural development.  That issue is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The VA will notify the veteran if further 
action is required on her part.  


FINDINGS OF FACT

1.  During the period before July 1, 2001, hepatitis C was 
manifested by recurring infections requiring Interferon 
therapy, Grade II Stage 2 liver fibrosis, depression, 
fatigue, right upper quadrant pain, and mild impairment of 
liver function as shown by liver function tests.  

2.  During the period before July 1, 2001, hepatitis C was 
not productive of marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  

3.  During the period since July 1, 2001, hepatitis has been 
manifested by recurring infections requiring Interferon 
therapy, Grade II Stage 2 liver fibrosis, fatigue, right 
upper quadrant pain, and mild impairment of liver function as 
shown by liver function tests.  

4.  During the period since July 1, 2001, hepatitis has not 
been productive of near-constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.  

CONCLUSION OF LAW

The criteria for an initial evaluation higher than 60 percent 
for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (as in effect before July 2, 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (as in effect since July 2, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA, enacted on November 9, 2000, emphasizes VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  A VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the veteran with notice of the 
VCAA in July 2001.  The July 2001 letter satisfied the 
content requirement of a VCAA notice.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2001 VCAA letter informed the veteran concerning the 
information and evidence necessary to substantiate her claim 
for an increased initial rating for hepatitis C.  The letter 
explained to the veteran which information or evidence it 
needed from her and what she could do to help with the claim.  
The RO informed the veteran that it would help her obtain 
private treatment records if she filled out certain Release 
of Information forms that would enable the RO to request them 
on her behalf.  Copies of the forms were enclosed.  The 
letter included the entitlement criteria for both an 
increased rating for PTSD and for a TDIU and explained the 
evidence necessary to support the claim.  The RO advised the 
veteran as to what VA would do to assist her in the 
development of the evidence to support her claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with her claim, 
including the rating decision, statement of the case, and 
supplemental statements of the case, have had the cumulative 
effect of informing her of the need to submit everything in 
her possession to VA.  The need for her to submit all 
relevant evidence was explained to her at two hearings before 
the Board.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter and did in fact 
respond, including in testimony at a videoconferencing 
hearing in January 2003.  Viewed in context, the furnishing 
of the VCAA notice after the decision that led to the appeal 
did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 11 (Fed. Cir. Apr. 14, 2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of her claims.  Id., slip op. at 21.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All relevant VA medical and private 
medical records have been obtained and have been reviewed by 
both the RO and the Board.  The veteran has undergone several 
VA examinations in connection with her claim.  The veteran 
has testified at two hearings before the Board, and VA 
psychiatric and medical examinations have been conducted.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
During the pendency of this appeal the criteria for rating 
hepatitis were revised, effective July 2, 2001.  Diagnostic 
Code 7313 was removed and Diagnostic Codes 7351 and 7354 were 
added.  Before the July 2, 2001, regulatory change, 
Diagnostic Code 7345 was the appropriate rating Code for 
infectious hepatitis.  As part of the regulatory change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  The criteria for rating hepatitis C are 
now found in Diagnostic Code 7354.  

Before July 2, 2001, Code 7345 provided a noncompensable 
evaluation for hepatitis which was healed and nonsymptomatic.  
A 60 percent evaluation was assigned for moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
rating was assigned for marked liver damage manifested by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in 
effect before July 2, 2001).  

The revised criteria that became effective on July 2, 2001, 
included the creation of Diagnostic Code 7345, for chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug- induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C).  Under Code 7354, a 60 
percent rating is provided for daily fatigue, malaise, and 
anorexia, with weight loss or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period.  A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (effective on 
and after July 2, 2001).  

Notes following Diagnostic Code 7345 provide as follows in 
pertinent part:  

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Cirrhosis of the liver can be rated as a sequela of hepatitis 
C under an appropriate Diagnostic Code, but the signs and 
symptoms alone cannot be the basis for evaluation under 
Diagnostic Code 7354 and under the code for sequelae, e.g. 
Diagnostic Code 7312.  38 C.F.R. § 4.114, Diagnostic Code 
7354 Note (1) (2004).  For evaluation under cirrhosis of the 
liver, there must be documentation of cirrhosis through a 
biopsy or imaging, and abnormal liver function tests.  38 
C.F.R. § 4.114, Diagnostic Code 7312 Note (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Where there is a divergence in the medical findings with 
respect to the criteria, the Board must decide which finding 
more accurately reflects the veteran's true level of 
disability.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

Factual Background

In April 1995, following receipt of the veteran's claim for 
service connection for hepatitis, among other disorders, on 
November 28, 1994, the veteran underwent a VA examination.  
It was reported that she had previously had hepatitis 
manifested by dark urine, right upper quadrant pain and 
fatigue.  She stated that she had never recovered her full 
energy and continued to sleep a lot.  The diagnosis was 
chronic hepatitis C with fatigue.  Liver function tests 
obtained as part of the examination were later reported to be 
"unexpectedly abnormal" and follow-up was recommended.  

Service connection for hepatitis was granted in May 1995, and 
a noncompensable evaluation was assigned from November 28, 
1994.  In connection with her appeal of the rating, the 
veteran testified at a hearing at the RO in January 1996.  
She testified that she had always felt tired ever since an 
episode of hepatitis in service.  She was currently awaiting 
the results of a recent liver biopsy.  

Outpatient treatment records from the Fitzsimmons Army 
Medical Center show that a January 1996 liver biopsy showed 
chronic hepatitis with mild activity.  There was no portal, 
periportal or bridging fibrosis identified.  No cirrhosis was 
identified.  The veteran was started on a course of 
Interferon Alfa-2B therapy.  In March 1996 it was noted that 
she was doing all right but still had some aches and pains 
and continued to be drowsy.  In May 1996, it was reported 
that she remained under Interferon Alfa-2B therapy.  

In testimony at her October 1996 Travel Board hearing, the 
veteran described symptoms of fatigue and pains and related 
that she spent 18 to 20 hours per day in bed.  She reported 
that she had been put on antidepressants after she got the 
diagnosis and related that the Interferon therapy was a 
failure because her liver function was not improving.  She 
stated that a liver transplant had been discussed.  She 
reported that she continued to have pain in her side.  Some 
of her doctors told her the pain was not due to hepatitis C 
but others said it was.  The veteran's husband presented 
testimony describing the veteran's fatigue and her complaints 
of pain.  

A VA compensation examination was performed in October 1996.  
The veteran related that she had last worked in November 1995 
and had been fired because she was undependable (due to her 
hepatitis symptoms).  Her current symptoms were fatigue, 
sleepiness and right upper quadrant discomfort that was 
helped by codeine.  

Treatment records from a service department medical facility 
at Fort Carson, Colorado, show that the veteran was 
hospitalized in December 1996 for a cholecystectomy.  In an 
undated entry associated with these records, it was noted 
that serologies were to be obtained and that the veteran 
might have a fatty liver or early cirrhosis.  The findings 
did not suggest chronic active liver disease.

VA outpatient treatment records dated in August 1996 show 
that the veteran was continuing with Interferon therapy and 
complained of left upper quadrant pain.  She continued to 
take Interferon through May 1996 at Fitzsimmons and was 
transferred to the VA in the summer of 1996.  

The veteran underwent a VA compensation examination in 
January 1998.  It was reported that she had previously been 
on Interferon in October 1996.  There had been no change in 
her condition since the last examination.  Her current 
symptoms included right upper quadrant pain which is she 
described as a dull ache of 7 on a scale of 10, with 
exacerbations of 10.  She denied any associated nausea, 
vomiting or diarrhea.  She related that she had been told 
that she needed to be on a transplant list but not for liver 
failure.  She complained of feeling tired and sleepy and flu-
like all of the time.  On examination she was alert and 
oriented with an extraordinarily flat affect.  The abdomen 
was soft with mild right upper quadrant tenderness to deep 
palpation.  The liver spanned 13 centimeters.  The diagnosis 
was chronic active hepatitis C with residual chronic right 
upper quadrant pain and hepatomegaly.  

The veteran underwent a VA compensation examination in August 
2000.  It was reported that after the diagnosis of hepatitis 
C in the mid-1990s, she had been treated with Interferon at 3 
million units three times a week, which classified her as a 
nonresponder.  She continued to be fatigued after Interferon 
therapy was discontinued.  A diagnosis of clinical depression 
had been established in March 1997 and she was started on 
Prozac, which she continued to take.  She continued to have a 
right-sided achy discomfort in the abdomen and depression 
continued as fatigability.  A liver biopsy earlier in 2000 
had shown Stage 2, Grade II, disease on a scale of four 
suggesting a modest degree of inflammatory activity and a 
modest degree of fibrosis with no evidence of cirrhosis.  
Combination therapy was reinstituted which included 
Interferon of 3 million units three times a week, plus oral 
Ribavirin.  This therapy had been suspended because of a 
neutrophil count of about 500.  Her platelet count had 
remained normal.  Bilirubin, AST and ALT were normal.  On 
examination the liver span was approximately 10 centimeters 
and the liver edge was nontender with normal consistency.  
There was no clinical evidence to indicate liver 
decompensation or dysfunction.  The diagnoses also included 
chronic fatigue which was exacerbated by her therapy.  

VA outpatient treatment records dated from 1997 through 2000 
and a report of a VA psychiatric examination performed in 
August 2000 describe depression and fatigue associated with 
the hepatitis.  Most of the depression was in the form of 
irritability and giving up on any interest in life.  The 
psychiatric diagnoses in August 2000 included major 
depressive disorder of moderate severity and mood disorder 
due to hepatitis and the tiredness that went along with the 
hepatitis and its treatment.  

A statement dated in May 2000 is of record from Jay Trotter, 
M.D., who related that a biopsy had shown Stage 2, Grade II 
hepatitis, which would place the veteran at risk for 
developing cirrhosis during her lifetime.  Dr. Trotter stated 
that the chances of going into a chronic remission after 
treatment were probably less than 20 percent based on the 
fact that she had already failed a single Interferon 
treatment in the past.  
In testimony at her January 2003 videoconferencing hearing, 
the veteran related that she slept 14 or 15 hours a day and 
spent the rest of her time in bed.  She relied on her husband 
and son for shopping and picking up carryout.  She rarely 
left the house and had no girl friends.  She stated that she 
was not currently taking Interferon therapy, that treatment 
had failed twice, and that she had stopped receiving 
treatment from VA because VA did not want to treat a disease 
that they could not cure.  Her current treatment was with 
diet supplements and Ribavirin.  She described right quadrant 
pain that was 7 on a scale of 10 and occurred daily but was 
worse when she was under stress.  She related that she was 
about to start a new course of treatment at the University of 
Colorado.  

Records from the University of Colorado show that the veteran 
was first seen for evaluation of an underlying liver disease 
in March 2000.  On review of her history as shown by medical 
records, including the 1996 biopsy, the examiner believed 
that the veteran appeared to have relatively mild hepatitis 
C.  It was recorded in May 2000 that the biopsy had shown 
Stage 2 Grade II hepatitis and that the veteran had genotype 
I, which was the least responsive to treatment.  The veteran 
was placed on Interferon treatment.  In a March 2004 
statement, Dr. Trotter related that the veteran had completed 
approximately one year of Interferon therapy and that her 
virus count likely represented a reoccurrence.

The veteran underwent a VA examination in March 2004 pursuant 
to the August 2003 Board remand.  It was reported that she 
had undergone Interferon therapy for 18 months following the 
1996 biopsy, which suppressed the virus.  She had had a 
second course of Interferon therapy in 1999 for another 12 
months which resulted in suppression of the virus followed by 
a relapse.  She underwent a third course of antiviral therapy 
in 2000 and 2001.  A rebiopsy in March 2000 showed Grade II 
Stage 2 fibrosis.  Due to the apparent progression of the 
hepatitis, the veteran underwent a third course of therapy 
for another year including Interferon plus Ribavirin for 12 
months.  Her viral counts again relapsed.  A third biopsy in 
October 2001 showed Grade II, Stage 2 fibrosis.  A fourth 
course of therapy was completed in February 2004 which 
brought complete suppression of the viral counts followed by 
a reoccurrence.  During the last therapy the veteran had 
noted persistent fatigability in the legs and had developed 
significant leukopenia and anemia related to the therapy.  
Because of the neutropenia, weekly treatment with Neupogen 
and Epogen (Procrit) was given to minimize the neutropenia 
and anemia.  It was reported that there had been no evidence 
of decompensated liver failure to date.  There was no history 
of gastrointestinal bleeding, rectal bleeding, hematemesis, 
abdominal swelling or liver, and the veteran had developed no 
evidence of ascites.  There had been persistent right upper 
quadrant discomfort.  

On examination the abdomen was supple and bowel tones were 
normal.  There was no enlargement of the liver or spleen.  
There was mild tenderness in the right upper quadrant.  There 
was no abdominal distention or intraabdominal fluid 
(ascites).  There was no edema of the extremities.  A 
neurological examination was normal.  There was no liver 
flap.  The diagnosis was chronic hepatitis C with suppression 
of the hepatitis C with therapy but to date no sustained 
viral response.  The examiner noted that the veteran's 
symptoms had included persistent and nearly consistent 
fatigue and malaise and that there had been no other symptoms 
or findings related to hepatitis C to date.  

Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for hepatitis C.  
Consequently, separate ratings known as "staged ratings" 
may be assigned for different periods of time as warranted by 
the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The record does not suggest sufficient fluctuation in the 
degree of disability resulting from hepatitis C during the 
period covered by the service connection award to support the 
assignment of a staged rating for any particular period.  

During the period since the diagnosis of hepatitis C was 
confirmed by biopsy in January 1996 the veteran has undergone 
four courses of therapy with Interferon and other medications 
which, in each case, brought initial suppression of the virus 
followed by a reoccurrence of the infection necessitating 
further therapy.  Her treating physician has estimated that 
her chances of obtaining a complete remission are no more 
than 20 percent.  The disease was characterized as mild after 
the first biopsy but later progressed to Grade II Stage 2 
fibrosis.  There is no indication of progression beyond Grade 
II Stage 2, though the veteran has developed anemia and 
leukopenia associated with her therapy.  Other manifestations 
of hepatitis have included fatigue, depression, right upper 
quadrant pain, and mild elevation of liver function tests.  

The rating criteria that apply to hepatitis were revised 
during the course of the veteran's appeal.  For the period 
before the July 2, 2001, effective date of the regulatory 
change, the veteran's potential entitlement to a higher 
initial rating must be determined under the provisions of 
Diagnostic Code 7354, under which hepatitis C was then rated.  
Her entitlement to an increase for the period beginning on 
July 2, 2001, will be determined under the provisions of the 
revised Code 7354.  See VAOPGCPREC 3-00.  

Under the pre-July 2, 2001, rating criteria, a 60 percent 
rating was provided for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  In the present case, there is no 
evidence that liver damage was moderate in degree.  In fact, 
the only liver damage documented was fibrosis, which was 
characterized as mild.  There was no evidence of cirrhosis.  
The relevant treatment and examination reports of record do 
not document gastrointestinal disturbances such as nausea and 
vomiting, hematemesis or diarrhea.  

Notwithstanding the absence of recurrent gastrointestinal 
disturbances, the need for multiple courses of therapy to 
suppress the virus suggests substantial disability, 
especially in view of the fatigue, right upper quadrant pain 
and depression that were also present.  Nevertheless, the 
overall level of disability shown to have been present was 
considerably less than that required for a 100 percent 
schedular evaluation based on marginal damage, marked 
gastrointestinal symptoms and episodes lasting several weeks 
in duration accompanied by disabling symptoms requiring 
therapy.  The Board acknowledges that the veteran did not 
have a separate evaluation for psychiatric symptoms before 
July 2, 2001, and that under the criteria then in effect 
depression was a factor to be considered under Code 7345.  
However, even taking into account that depression was present 
and required regular psychotherapy, the overall level of 
disability is not shown to more nearly approximate the 
criteria for a 100 percent rating under Code 7345.  See 38 
C.F.R. § 4.7 (2001).  

Under the revised criteria that went into effect on July 2, 
2001, as set forth in Diagnostic Code 7354 a 60 percent 
rating is provided for disability manifested by the specific 
symptoms itemized above.  The level of disability resulting 
from the veteran's current symptoms, including fatigue, 
malaise, and right upper quadrant pain approximate that level 
of disability contemplated under the criteria for a 60 
percent rating but are clearly less than those specified for 
the next higher rating of 100 percent.  The veteran does not 
have nausea, vomiting, anorexia or any other gastrointestinal 
symptoms associated with the hepatitis infection.  She has 
not lost weight as a result of malnutrition associated with 
this disorder, nor does the hepatitis result in near-constant 
debilitating symptomatology.  The criteria for a total 
(100 percent) schedular evaluation for hepatitis C under the 
revised criteria are clearly not met.  

It should be noted that the rating schedule permits the 
assignment of a separate rating for the sequelae of hepatitis 
such as cirrhosis or malignancy of the liver under an 
appropriate diagnostic code.  38 C.F.R. § 4.14, Note (1).  
However, this provision does not come into play in the 
present case since the veteran is not shown to have either 
cirrhosis or a malignancy associated with hepatitis C.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the claim for a 
higher initial evaluation for hepatitis C under either the 
old or the revised criteria.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

A higher initial evaluation for hepatitis C is denied.  


REMAND

Reason for remand:  The RO's grant of a 100 percent rating 
for service-connected major depression, effective March 31, 
2004, was not a full grant of the benefits sought on appeal 
and a supplemental statement of the case was not issued on 
this matter.  Therefore, as explained in more detail below, 
the Board has determined that the issue of entitlement to an 
initial evaluation higher than 50 percent for major 
depression during the period from July 2, 2001, through March 
30, 2004, must be remanded to the RO for further procedural 
development. 

Following the most recent Board remand, the RO assigned an 
increased initial evaluation of 100 percent for the veteran's 
depressive disorder effective March 31, 2004, the date of the 
VA examination upon which the increase was based.  The RO 
considered the award to be a full grant of the benefits 
sought on appeal.  However, the Board believes that the 
assignment of a total schedular evaluation from March 31, 
2004, represents less than a complete grant of the benefit 
sought on appeal because a claimant is generally presumed to 
be claiming the highest rating available for the disability 
at issue.  See AB v. Brown, 6 Vet App 35, 38 (1993) (holding 
that a rating decision which grants less than the maximum 
rating available does not "abrogate the pending appeal").  
Since the appeal for a higher initial evaluation for a 
psychiatric disorder has been in a pending status since the 
date of the assignment of a separate rating for that 
disorder, i.e., July 2, 2001, and since a 50 percent rating 
is not the maximum rating available, the veteran's potential 
entitlement to a higher rating for depression before 
March 31, 2004, must be addressed.  

In this regard, the Board notes that, given that a total 
disability rating based on individual unemployability due to 
service-connected disabilities has been in effect in this 
case since November 14, 1995, a schedular rating higher than 
50 percent for major depression for the period from July 2, 
2001, to March 31, 2004, would not result in any greater 
payment of regular compensation.  However, the Board 
concludes that a higher schedular rating during this period, 
if warranted, would result in an earlier effective date for 
the award of special monthly compensation (SMC) under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) 
which award the RO made effective the same date as the 
effective date for the 100 percent rating assigned for major 
depression, i.e., March 31, 2004.  

In so concluding, the Board notes that section 1114(s) of the 
statute provides SMC where "the veteran has a 
service-connected disability rated as total, and . . . has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, . . . ."  
Instead of "a service-connected disability rated as total", 
the implementing VA regulation refers to "a single 
service-connected disability rated as 100 percent."  
38 C.F.R. § 3.350(i).  In setting the effective date for SMC 
on the same date that it made the 100 percent rating 
effective for major depression, the RO apparently construed 
the requirement in the statute for a "total" rating and in 
the regulation for a "100 percent" rating as meaning a 100 
percent schedular rating, as opposed to a total rating based 
on individual unemployability (TDIU rating), because the 
first time in this case that there was a 100 percent 
schedular rating for one disability and additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more was when the RO awarded a 100 
percent schedular rating for major depression.  

However, a TDIU rating has been in effect in this case since 
November 14, 1995, and, since it was awarded in a April 1998 
rating decision at which time the only compensable 
service-connected disability in effect was hepatitis, rated 
as 60 percent disabling, it appears that the TDIU rating may 
have been assigned for a "single service-connected 
disability" and not a combination of service-connected 
disabilities.  38 C.F.R. § 3.350(i).  If so, the TDIU rating 
was in effect for hepatitis on July 2, 2001, when 
"additional service-connected disabilities [besides 
hepatitis] were independently ratable at 60 percent or more" 
because as of that date separate ratings for major depression 
(50 percent) and endometriosis (50 percent) were in effect.  
In this regard, the Board notes that, in a precedent opinion 
of VA General Counsel which held that temporary total ratings 
under 38 C.F.R. § 4.30 satisfied the requirement in section 
1114(s) of a disability rating as total, the General Counsel 
also stated that it found nothing in the language of section 
1114(s) to indicate that Congress meant to exclude 
service-connected disabilities rated as total under 38 C.F.R. 
§ 4.16, i.e., a total rating based on individual 
unemployability.

Nevertheless, the RO has either construed the requirement in 
section 1114(s) for a total rating as meaning a total 
schedular rating or the RO construed the TDIU rating in this 
case to have been awarded for a combination of disabilities 
rather than a single service-connected disability.  In either 
case, that would mean that a full grant of benefits on appeal 
was not awarded when the RO assigned a 100 percent rating for 
major depression effective March 31, 2004, because had an 
earlier effective date been assigned, the veteran may have 
been entitled to additional compensation benefits, i.e., SMC 
benefits.  Therefore, the RO should have issued a 
supplemental statement of the case on the issue of 
entitlement to an initial evaluation higher than 50 percent 
for the veteran's service-connected depressive disorder 
before March 31, 2004,

Accordingly, the issue of entitlement to an initial 
evaluation higher than 50 percent for the veteran's service-
connected depressive disorder before March 31, 2004, is 
remanded for the following actions:

The VBA AMC should adjudicate the issue 
of entitlement to an initial evaluation 
higher than 50 percent for the service-
connected depressive disorder before 
March 31, 2004.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and her representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until she receives further notice.  The 
purpose of this remand is to ensure compliance with the 
procedural requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the out come 
ultimately warranted in this appeal.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



			
	WAYNE M. BRAEUER	V. L. JORDAN
Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans' 
	Appeals	Appeals



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


